Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-22-00725-CV

                                     David Gene BECKA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1257
                     Honorable Andrew Wyatt Carruthers, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
court for this appeal are taxed against Appellant David Gene Becka.

       SIGNED December 7, 2022.


                                                _________________________________
                                                Patricia O. Alvarez, Justice